Citation Nr: 1721107	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-20 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disorder other than service-connected eczema, claimed as due to ionizing radiation exposure.  

2.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION


The Veteran had active duty service from April 1954 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, September 2010, and September 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in White River Junction, Vermont, Cleveland, Ohio, and Detroit, Michigan, respectively.  The September 2009 RO decision denied the Veteran's petition to reopen previously denied service connection claims for a skin disorder, bilateral hearing loss, and tinnitus.  The September 2010 RO decision awarded service connection for PTSD and assigned an initial rating and effective date.  The September 2012 RO decision denied entitlement to TDIU.  The Veteran timely appealed all three decisions. 

In a May 2014 decision, the Board denied a claim of entitlement to an effective date earlier than August 26, 2008, for the grant of service connection for PTSD.  The decision also reopened the previously denied claims of service connection for a skin disorder, hearing loss, and tinnitus, and remanded those issues along with the issue of entitlement to an increased initial rating for PTSD and the issue of entitlement to a TDIU to the agency of original jurisdiction (AOJ) for additional development.  

The Veteran appealed the earlier effective date for service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 Order, the Court vacated the portion of the May 2014 Board decision that denied the claim for an earlier effective date for the grant of service connection for PTSD and remanded the case to the Board for further proceedings consistent with a November 2014 Joint Motion for Partial Remand.  In a May 2015 decision, the Board again denied the effective date claim, and to the Board's knowledge, the Veteran has not pursued an appeal of that denial.  Thus, this claim is no longer in appellate status.  

Similarly, the RO granted service connection for bilateral hearing loss, tinnitus, and eczema in a May 2015 rating decision.  The Veteran via his representative has subsequently indicated his intent to pursue service connection for a skin disorder other than eczema.  However, for the conditions identified in the May 2015 rating decision, the May 2015 rating decision represents a full grant of the benefits sought, and the issue is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

The remaining appeals identified in the Issues section are properly returned to the Board for appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a skin disorder other than eczema is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The Veteran's PTSD has resulted in occupational and social impairment with no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.




CONCLUSION OF LAW

1.  The criteria for an initial disability rating in excess of 30 for service-connected PTSD have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In the instant decision, the Board grants the benefit sought for the Veteran's claim of entitlement to a TDIU.  Thus, any error in VA's duties to notify and assist is harmless.  Also, no decision is made regarding the Veteran's service connection claim for a skin disorder other than eczema.  Thus, discussion of VA's duties for this claim would be premature.  

Next, the Veteran is challenging the evaluation assigned in connection with the grant of service connection for PTSD.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded multiple VA examinations in connection with his claims, specifically, in April 2010 and October 2014.  The Board finds that the VA examinations, when taken together with additional evidence, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

The Board also finds compliance with the prior directives of the Board.  Pursuant to the May 2014 Board remand, this claim to provide a new examination for PTSD and to obtain outstanding VA treatment records from February 2010.  These actions were carried out on remand.  

Thus, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Rating

	Factual History

The Veteran submitted a claim of entitlement to service connection for PTSD in August 2008.  With his claim, the Veteran submitted a July 2007 private psychosocial assessment and employability evaluation conducted by E.M.T., a licensed psychologist.  The assessment documents a diagnosis chronic delayed PTSD.  The Veteran was described as having difficulty falling and staying asleep, waking up after only two to three hours of sleep.  At times, he would experience sweating and fright when awakening.  His sleep was marked by frequent nightmares, the dreams occurring "almost every night."  The Veteran had intrusive and involuntary thoughts regarding his military experience almost every day.  He would also experience flashbacks.  The Veteran was also described as becoming upset around places, people, and events that reminded him of the military.  He would also have difficulty going to VA hospitals and clinics, and he was unable to recall any particular anniversary dates.  E.M.T. further described the Veteran as feeling emotionally numb and void of feeling.  He was very cautious of interpersonal relationships, and he would have difficulty at times expressing his emotions.  He would feel alienated and different, and he avoided thinking or talking about his traumas over the years, having repressed them.  The Veteran did not experience irritability or difficulty concentrating.  However, he was described as being "extremely hypervigilant," carrying a knife with him and having an exaggerated startle response.  The Veteran reported that through his work career, he worked a lot of overtime because he had difficulty relaxing and sitting still.  This added work level was to block intrusive thoughts regarding his military experience.  E.M.T. described flashbacks/intrusive thoughts, sleep difficulties, overwhelming feelings of sorry, being withdrawn, and bouts of depression as symptoms that caused social, personal, and occupational impairment.  A GAF score of 49 was provided.  

An August 2009 clinical reminder activity notation in VA treatment records document a GAF score of 65 being assigned to the Veteran.  

The Veteran was provided an initial evaluation for PTSD by VA in April 2010.  The examiner cited to her review of the Veteran's medical records, to include the June 2007 evaluation conducted by E.M.T., the licensed psychologist.  During the clinical interview, after describing his post-service social and occupational history, the Veteran reported that he was having strains in his current marriage because of financial issues relating to her children.  He would see his children and grandchildren regularly, and he reported having a good relationship with them.  He would play in a church pool league weekly, and he reported maintaining numerous friendships, some from the pool leagues and others from church.  He had close friends and good relationships.  The Veteran would play in at least one pool league on a weekly basis.  He also golfed and enjoyed photography.  He would complete crossword puzzles and attended church monthly.  However, he did have a history of suicide attempts in 1994 and 2005, when he bought a hose to asphyxiate himself, not actually attempting to carry out this plan.  

The Veteran described his current psychosocial functioning as good, reporting no effects on daily functioning.  He indicated that he drank excessively for approximately one year following his first divorce.  However, at that time, he was drinking one glass of wine approximately two times per month.  On examination, the Veteran was clean and casually dressed.  Psychomotor activity and speech were unremarkable.  The Veteran's attitude was cooperative and relaxed, his affect was normal, and his mood was good.  The Veteran's attention was intact, and he was able to do serial 7's and spell a word forward and backward.  The Veteran was oriented to person, time, and place.  His thought process and content were unremarkable, and he had no delusions.  He understood the outcome of behavior, and his intelligence was described by the examiner as average.  Regarding insight, the Veteran expressed his understanding that he has a problem.  

Next, the Veteran described having sleep impairment.  He reported having restless sleep, resorting at times to drinking a "couple shots" to help him fall asleep.  He had nightmares approximately two times per week, and he would often awaken on the floor.  His sleep difficulties had resulted in some conflict with his wife, and he reportedly had hit her in his sleep.  He did not have any hallucinations, did not show any inappropriate behavior, and he interpreted proverbs appropriately.  The Veteran did not have obsessive or ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  He had good impulse control and did not have episodes of violence.  He possessed the ability to maintain minimum personal hygiene, and he had not problems with activities of daily living.  Memory was normal.  

On clinical testing, the examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  Rather, a diagnosis of anxiety disorder, not otherwise specified, was provided.  A GAF score of 65, describing the range of scores over the last year, was assigned.  The examiner opined that the Veteran's psychiatric symptoms were not severe enough to interfere with occupational and social functioning.  The symptoms reported, mild avoidance, sleep difficulties, and some re-experiencing, were related to the reported stressor events in service, however.  

With his March 2011 Notice of Disagreement, the Veteran submitted a contemporaneous statement describing additional marital difficulties since his VA examination.  His wife had left him in September 2010, returning in December 2010 only after the Veteran assured her that he would buy a new bedroom set and that they would sleep in separate beds.  The nightmares had reportedly become quite violent, and the Veteran would have no memory of fighting or screaming the next morning.  

In a May 2011 psychosocial reassessment and employability reevaluation from E.M.T., the Veteran's current mental status was revisited.  At that time, Dr. E.M.T. described the Veteran's symptoms with the same wording used in the July 2007 assessment.  The Veteran indicated that he often left jobs because of any type of confrontation, perception of harassment, or intimidation.  E.M.T. directly related this history to the Veteran's PTSD symptoms.  The Veteran's wife had also indicated that he would thrash about in bed and that he had pushed her in his sleep.  She would often hear him calling out or mumbling as if he were in distress.  Summarizing, the psychologist reported that the Veteran had not had any consistent treatment for his psychiatric disorder.  He had difficulty understanding the doctor that was assigned to him via video.  He had requested on a few occasions to be assigned to a counselor for face to face consultation.  E.M.T. opined that the Veteran was not a viable rehabilitation candidate and that he was unable to sustain substantial, gainful work activity.  It was opined that the Veteran is not employable.   A diagnosis of PTSD was provided and E.M.T. assigned a GAF score of 45.  

In a subsequent evaluation from E.M.T., dated in August 2011, the psychologist again related the same symptoms listed in the May 2011 and July 2007 reports.  At that time, the Veteran had contacted VA and seeing a psychiatrist via video.  He was apparently prescribed Prazosin for his symptoms, but the Veteran discontinued use of the drug because he would become too groggy upon awakening.  Dr. E.M.T. described flashbacks/intrusive thoughts, sleep difficulties, overwhelming feelings of sorry, being withdrawn, and bouts of depression as symptoms that caused social, personal, and occupational impairment.  The diagnosis of PTSD was affirmed, and the Veteran was provided a GAF score of 45.  

Also submitted with the private assessment in August 2011 was a Disability Benefits Questionnaire (DBQ) for PTSD completed by Dr. E.M.T.  The Veteran was assigned an Axis I diagnosis of PTSD under the DSM-IV criteria, and E.M.T. noted that there were no other related mental impairments.  The psychologist opined that the PTSD symptoms present with the Veteran were depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, difficulty in understanding complex commands, impairment of short and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, difficulty in adapting to stressful circumstances, including work or a work-like setting, and the inability to establish and maintain effective relationships.  These symptoms, opined E.M.T., resulted in total occupational and social impairment.  Dr. E.M.T. found that the Veteran's PTSD impacted his ability to work because he would become unstable, depressed, and withdrawn.  A GAF score of 45 was again provided.  

During the May 2012 DRO hearing, the Veteran testified that his symptoms emerged after he retired from employment.  Any triggering stimuli in the newspaper or on television would bring his in-service stressor back.  As a result, he began to self-isolate and avoid media outlets aside from sports.  His spouse testified that the Veteran would wake up in the early morning screaming.  He would also punch during his nightmares.  The spouse would leave the bedroom to sleep elsewhere during these times in order to protect herself.  Such events would occur two to three times per week.  The Veteran testified that in public, he would see people that he believed would confront him.  He then described socializing with his friends on almost every day of the week.  He would pursue these friendships to keep himself occupied and away from any potentially triggering stimuli such as television.  

The Veteran presented for a mental health session at the VA medical center in March 2013, when a provisional diagnosis of PTSD was provided.  At that time, the Veteran endorsed having intrusive memories, nightmares, avoidance of reminders, and hypervigilance.  A subsequent health visit showed a diagnosis of anxiety disorder, not otherwise specified, and a GAF score of 68.  

At the subsequent Board hearing conducted in February 2014, the Veteran first testified regarding his in-service stressor upon which the grant of service connection for PTSD was based.  At the time of his hearing, the Veteran would play golf approximately one to two times per month during the summer.  During winter, he would play billiards.  The Veteran testified that these activities would help keep him occupied, and he would not watch much news.  He would watch sports on television, the Discovery Channel, history, and documentaries, however.  The Veteran had testified that he had not worked since 2008.  Moving to his social life, he testified that he was then in his third marriage.  He had three sons, seven grandchildren, and five great-grandchildren.  He testified as to having great relationships with his sons.  Regarding his sleep, the Veteran testified that he was still having nightmares.  His worst episode reportedly occurred in October 2013.  In that instance, the Veteran had jumped out of his bed during the nightmare and started wrestling with one of his pillows.  His spouse testified that the Veteran's nightmares would always occur between 3:30 and 4:00 o'clock in the morning.  She testified that she would be frightened because the Veteran was fighting, yelling at the top of his voice, and rolling over.  Due to her fright she would leave the bedroom to sleep in a safer location.  She testified that the Veteran was not abusive.  However, something was happening to him while he slept, and she was concerned for her safety at those times.  The Veteran testified that he believed the private evaluations submitted to VA up to that time were more accurate than the VA examination conducted in April 2010.  His wife interjected, describing how the Veteran's main problem is his nightmares and that he was really a good man other than this aspect of his mental disorder.  

The Veteran presented for another VA examination in October 2014.  At that time, the diagnosis of PTSD was confirmed.  The examiner also diagnosed the Veteran with alcohol use disorder in remission.  The Veteran had reported a history of consuming a larger amount of alcohol than intended and a strong desire to use alcohol.  The Veteran had been in remission from this condition for approximately 40 years.  However, the examiner noted that all the Veteran's symptoms were attributable to PTSD because the Veteran had been in remission from the alcohol use disorder since 1974 or 1975.  

The examiner reported her review of the Veteran's VA claims file and e-folder, noting that the Veteran was currently married to his third wife of over 10 years.  He had three children, seven grandchildren, and five great-grandchildren.  He had a lengthy employment history with numerous different jobs.  

The Veteran met the diagnostic criteria for a diagnosis of PTSD.  Regarding his present symptoms, the examiner found that the Veteran had depressed mood and chronic sleep impairment.   As for the Veteran's occupational and social impairment, the examiner opined that a mental condition had been formally diagnosed, but the Veteran's symptoms were not severe enough either to interfere with occupational and social functionating or to require continuous medication.  The examiner noted that during times of significant stress, the Veteran may have difficulties adjusting due to emotional instability.  She assigned a GAF score of 65.  

	Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran has been in receipt of a 30 percent rating since August 26, 2008.  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, DC 9411.

A 50 percent rating requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F. 3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be due to those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d 112.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-5). 38 C.F.R. § 4.130 (2016).  VA implemented DSM-5, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014. See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2015) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

	Analysis

After a thorough review of the record, the Board is unable to find in the Veteran's favor and finds that an initial disability rating in excess of 30 percent for PTSD is not warranted for the entire appeal period.  

The Board notes that there are two separate sources of medical evidence in this case.  On one hand, the record contains records of VA treatment and the clinical evaluations provided by VA in April 2010 and October 2014.  On the other, the Veteran has submitted three assessments up until August 2011 and a private DBQ dated in August 2011, all documents created by Dr. E.M.T.  Both sources of clinical evidence represent different levels of severity.  As in cases like this one, in deciding the appropriate evaluation for the Veteran's PTSD, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another. Id.   

Here, the Board places more weight on the VA treatment records and the VA examinations in determining the severity of the Veteran's PTSD.  The April 2010 VA examiner found that the Veteran's psychiatric symptoms, reported as mild avoidance, sleep difficulties, and some re-experiencing, were not severe enough to interfere with occupational and social functioning.  The October 2014 VA examiner found that the Veteran's depressed mood and chronic sleep impairment manifested by nightmares were not severe enough either to interfere with occupational and social functionating or to require continuous medication.  Both examinations yielded GAF scores of 65.  Interim VA treatment records such as treatment notes from August 2009 and March 2013 document GAF values in the mid-60s.  As noted above, these GAF scores reflect some mild symptoms.  The Veteran had endorsed symptoms of avoidance, intrusive thoughts, nightmares, and hypervigilance.  However, both VA examinations and the VA clinical treatment records show that the Veteran has maintained a healthy social life and that he stopped working due to retirement.  Regarding his social life, all evidence points to the Veteran having a good relationship with his spouse, children, grandchildren, and great grandchildren.  The Veteran maintained close friendships and participated in regular activities such as golf and billiards.  Also, during his February 2014 hearing, the Veteran testimony reflected what would be considered normal symptoms outside of his frequent nightmares and avoidance symptoms.  Regarding these symptoms, and all other symptoms reported from VA sourced evidence, it is not manifest that the symptoms resulted in occupational and social impairment productive of reduced reliability and productivity.  That is, these sources of evidence do not support an increase to the next higher level of disability under the General Rating Formula for Mental Disorders.  

In addition, the VA examinations conducted in April 2010 and October 2014 were thorough.  The examiners conducted thorough clinical interviews with the Veteran, and their opinions noted and reflected their review of all pertinent evidence.  Further, the opinions are adequately supported by factually accurate and thorough, detailed rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Thus, the Board accords the opinions significant probative weight.  

Next, the Board places more weight on the VA treatment records and VA examinations than the private assessments submitted in July 2007, May 2011, and August 2011.  First, the private assessments are duplicative of each other.  Meaning, the current symptoms, with little deviation, were described in the same manner in July 2007 as they were in May and August 2011.  The symptoms described were sleeping difficulties, nightmares, flashbacks, emotional numbing, memory difficulties, difficulty with relationships, feelings of alienation, hypervigilance, exaggerated startle responses, withdrawal, and bouts of depression.  GAF scores between 45 and 49 were assigned during these evaluations.  In addition, the August 2011 DBQ completed by Dr. E.M.T. describes the level of occupational and social impairment from PTSD as total.  

However, the Board is unable to place significant probative weight in the findings in the private assessments and the August 2011 DBQ by Dr. E.M.T.  First, Dr. E.M.T. did not have the benefit of reviewing the Veteran's treatment records with VA.  Second, the findings detailed by Dr. E.M.T. are wholly inconsistent with the other evidence of record.  For instance, the Veteran mainly described having nightmares in his 2012 and 2014 hearings.  But in the August 2011 DBQ, Dr. E.M.T. found that the Veteran was having very severe symptoms such as near continuous panic or depression.  That is, symptoms described in the private assessments are not present elsewhere.  Further, the GAF scores provided in July 2007, May 2011, and August 2011, are not consistent with either the April 2010 or October 2014 VA examinations, which found little to no occupational and social impairment attributable to the Veteran's psychiatric disorder.  They are also not consistent with the Veteran's reported level of social functioning, as the Veteran has reported on various occasions that he has healthy friendships and good family relations.  

In discounting the private evidence, and thereby denying an increased rating, the Board further notes that many symptoms enumerated in the rating criteria for a 50 percent rating are not present in the probative medical evidence.  Absent from such evidence are flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once per week, difficulty in understanding complex commands, impairment of short and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  In addition, the Board finds that the Veteran's present symptoms do not impact the Veteran's occupational and social impairment in such a way to result in social and occupational impairment with reduced reliability and productivity.  See Vazquez-Claudio, Mauerhan, supra.  

In sum, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent, and that claim is denied.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  TDIU

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the Board considers this claim to be part and parcel of the underlying claim of entitlement to an increased initial rating for PTSD.  

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent. Id.  In the present case, the Veteran has been in receipt of an 80 percent rating for bilateral hearing loss since August 26, 2008.  He is also in receipt of a 30 percent rating for PTSD and a 10 percent rating for tinnitus since then.  Thus, he meets the schedular criteria for a TDIU.  The only remaining issue is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In the May 2011 psychosocial reassessment and employability reevaluation from E.M.T., the psychologist discussed the Veteran's employability.  E.M.T. related that the Veteran had not worked since 2009.  Between 2004 and 2009, the Veteran had worked as a part-time ranger for a golf course only during the summer seasons.  Dr. E.M.T. opined that the Veteran did not possess any transferable skills to sedentary work.  The Veteran had indicated that he often left jobs because of any type of confrontation, perception of harassment, or intimidation.  E.M.T. directly related this history to the Veteran's PTSD symptoms.  She also opined that the Veteran was not a viable rehabilitation candidate and that he was unable to sustain substantial, gainful work activity.  It was opined that the Veteran was not employable.  Again in August 2011, another assessment was received by Dr. E.M.T.  It was again opined that the Veteran was not a viable rehabilitation candidate or capable of sustaining substantial, gainful work activity.  Dr. E.M.T. reiterated that the Veteran was not employable.  In a contemporaneously submitted DBQ, Dr. E.M.T. opined the Veteran's PTSD impacted his ability to work because he would become unstable, depressed, and withdrawn.  

As discussed above, the Board finds that the private assessments from Dr. E.M.T. have limited probative value.  However, to the extent that Dr. E.M.T. has found that the Veteran does not possess any transferable skills to sedentary work, the Board finds the opinion probative due to Dr. E.M.T.'s proven expertise in vocational rehabilitation, detailed in his curriculum vitae attached to each assessment.  The Board finds this opinion to be significant because in an October 2014 VA audiology examination, the examiner noted that the Veteran would have tremendous trouble understanding speech in all situations.  He was unable to enjoy movies, and he would need to use closed captioning on the television.  He was unable to understand speech over the phone.  These opinions limit the Veteran's employability to types of employment that involve non-sedentary work and that require little to no interaction with others.  With Dr. E.M.T.'s conclusion that the Veteran is unemployable, and with resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities combine to render the Veteran unable to secure or follow substantially gainful employment.  Thus, a TDIU is warranted.  


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.  

Entitlement to a TDIU is granted.  


REMAND

A remand is required to obtain an adequate opinion. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address all appropriate theories of entitlement. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Pursuant to the Board's May 2014 remand, the Veteran was provided with a VA examination in October 2014 for his skin.  At that time, he was diagnosed with now-service-connected eczema and seborrhea keratosis.  The examiner indicated a review of the Veteran's medical records and noted the Veteran's service in an area exposed to ionizing radiation with residual radioactivity.  Skin conditions which are chronic are strongly correlated with exposure to ionizing radiation, noted the examiner.  For this reason, she opined that the Veteran's eczema was at least as likely as not caused by the Veteran's claimed in-service event.  For diagnosed seborrheic keratosis, the examiner opined that this condition was age related and less likely than not caused by the claimed in-service event.  However, the examiner provided no rationale for this opinion.  On remand, an opinion must be obtained with adequate rationale upon which the Board may rely.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the same examiner who provided the October 2014 skin examination to provide an addendum opinion regarding the etiology of the Veteran's seborrheic dermatitis.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the seborrheic dermatitis was caused or aggravated by the Veteran's military service.  

The opinion must reflect consideration of the Veteran's exposure to ionizing radiation during his military service.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


